
	
	
	
		II
		110th CONGRESS
		1st Session
		S. 927
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2007
			Mr. Nelson of Florida
			 (for himself and Mr. Martinez) introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to create Catastrophe Savings Accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Catastrophe Savings Accounts Act of
			 2007.
		2.Catastrophe Savings
			 Accounts
			(a)In
			 generalSubchapter F of
			 Chapter 1 of the Internal Revenue Code of 1986 (relating to exempt
			 organizations) is amended by adding at the end the following new part:
				
					IXCatastrophe
				Savings Accounts
						530A.Catastrophe Savings
				Accounts
							(a)General
				ruleA Catastrophe Savings
				Account shall be exempt from taxation under this subtitle. Notwithstanding the
				preceding sentence, such account shall be subject to the taxes imposed by
				section 511 (relating to imposition of tax on unrelated business income of
				charitable organizations).
							(b)Catastrophe
				Savings AccountFor purposes
				of this section, the term Catastrophe Savings Account means a
				trust created or organized in the United States for the exclusive benefit of an
				individual or his beneficiaries and which is designated (in such manner as the
				Secretary shall prescribe) at the time of the establishment of the trust as a
				Catastrophe Savings Account, but only if the written governing instrument
				creating the trust meets the following requirements:
								(1)Except in the case of a qualified rollover
				contribution—
									(A)no contribution will be accepted unless it
				is in cash, and
									(B)contributions will not be accepted in
				excess of the account balance limit specified in subsection (c).
									(2)The trustee is a bank (as defined in
				section 408(n)) or another person who demonstrates to the satisfaction of the
				Secretary that the manner in which that person will administer the trust will
				be consistent with the requirements of this section.
								(3)The interest of an individual in the
				balance of his account is nonforfeitable.
								(4)The assets of the trust shall not be
				commingled with other property except in a common trust fund or common
				investment fund.
								(c)Account balance
				limitThe aggregate account
				balance for all Catastrophe Savings Accounts maintained for the benefit of an
				individual (including qualified rollover contributions) shall not
				exceed—
								(1)in the case of an individual whose
				qualified deductible is not more than $1,000, $2,000, and
								(2)in the case of an individual whose
				qualified deductible is more than $1,000, the amount equal to the lesser
				of—
									(A)$15,000, or
									(B)twice the amount of the individual’s
				qualified deductible.
									(d)DefinitionsFor purposes of this section—
								(1)Qualified
				catastrophe expensesThe term
				qualified catastrophe expenses means expenses paid or incurred
				by reason of a major disaster that has been declared by the President under
				section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act.
								(2)Qualified
				deductibleWith respect to an
				individual, the term qualified deductible means the annual
				deductible for the individual’s homeowners’ insurance policy.
								(3)Qualified
				rollover contributionThe
				term qualified rollover contribution means a contribution to a
				Catastrophe Savings Account—
									(A)from another such account of the same
				beneficiary, but only if such amount is contributed not later than the 60th day
				after the distribution from such other account, and
									(B)from a Catastrophe Savings Account of a
				spouse of the beneficiary of the account to which the contribution is made, but
				only if such amount is contributed not later than the 60th day after the
				distribution from such other account.
									(e)Tax treatment of
				distributions
								(1)In
				generalAny distribution from
				a Catastrophe Savings Account shall be includible in the gross income of the
				distributee in the manner as provided in section 72.
								(2)Distributions
				for qualified catastrophe expenses
									(A)In
				generalNo amount shall be
				includible in gross income under paragraph (1) if the qualified catastrophe
				expenses of the distributee during the taxable year are not less than the
				aggregate distributions during the taxable year.
									(B)Distributions in
				excess of expensesIf such
				aggregate distributions exceed such expenses during the taxable year, the
				amount otherwise includible in gross income under paragraph (1) shall be
				reduced by the amount which bears the same ratio to the amount which would be
				includible in gross income under paragraph (1) (without regard to this
				subparagraph) as the qualified catastrophe expenses bear to such aggregate
				distributions.
									(3)Additional tax
				for distributions not used for qualified catastrophe expensesThe tax imposed by this chapter for any
				taxable year on any taxpayer who receives a payment or distribution from a
				Catastrophe Savings Account which is includible in gross income shall be
				increased by 10 percent of the amount which is so includible.
								(4)Retirement
				distributionsNo amount shall
				be includible in gross income under paragraph (1) (or subject to an additional
				tax under paragraph (3)) if the payment or distribution is made on or after the
				date on which the distributee attains age 62.
								(f)Tax treatment of
				accountsRules similar to the
				rules of paragraphs (2) and (4) of section 408(e) shall apply to any
				Catastrophe Savings
				Account.
							.
			(b)Tax on excess
			 contributions
				(1)In
			 generalSubsection (a) of
			 section 4973 of the Internal Revenue Code of 1986 (relating to tax on excess
			 contributions to certain tax-favored accounts and annuities) is amended by
			 striking or at the end of paragraph (4), by inserting
			 or at the end of paragraph (5), and by inserting after paragraph
			 (5) the following new paragraph:
					
						(6)a Catastrophe Savings Account (as defined
				in section
				530A),
						.
				(2)Excess
			 contributionSection 4973 of
			 such Code is amended by adding at the end the following new subsection:
					
						(h)Excess
				contributions to Catastrophe Savings AccountsFor purposes of this section, in the case
				of Catastrophe Savings Accounts (within the meaning of section 530A), the term
				excess contributions means the amount by which the aggregate
				account balance for all Catastrophe Savings Accounts maintained for the benefit
				of an individual exceeds the account balance limit defined in section
				530A(c)(1).
						.
				(c)Conforming
			 amendmentThe table of parts
			 for subchapter F of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
				
					
						Part IX. Catastrophe Savings
				Accounts.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			
